                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


CORY WINTER
on behalf of himself and all
others similarly situated,                                   Case No. 19-cv-657

               Plaintiff,                                    COLLECTIVE AND CLASS
                                                             ACTION COMPLAINT
       v.                                                    PURSUANT TO 29 U.S.C. §216(b)
                                                             AND FED. R. CIV. P. 23
U.S. PAPER MILLS CORP.,
                                                             JURY TRIAL DEMANDED
       and

SONOCO PRODUCTS COMPANY

               Defendants


                                          COMPLAINT


                                PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Cory Winter, on behalf of himself and all other similarly situated current

and former non-exempt Production employees of Defendants, U.S. Paper Mills Corp. and

Sonoco Products Company, for purposes of obtaining relief under the FLSA and WWPCL for

unpaid wages, including overtime compensation, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 1 of 25 Document 1
         2.    Defendant, U.S. Paper Mills Corp., is a Hartsville, South Carolina corporation

that produces and sells lightweight paperboard for conversion into cores, composite cans, and

tubes.

         3.    Defendant, Sonoco Products Company, is a Hartsville, South Carolina corporation

that produces composite cans, tubes, and cores, and it provides consumer packaging, industrial

products, protective packaging, and packaging supply chain services domestically and

internationally.

         4.    Defendants operated (and continue to operate) an unlawful compensation system

that deprives current and former non-exempt Production employees of their wages earned for all

compensable work performed each workweek, including the requisite overtime pay premium for

each hour worked over forty (40) hours in a workweek. Specifically, Defendants’ unlawful

policies failed to compensate current and former non-exempt Production employees for all hours

worked and work performed each workweek, including at an overtime rate of pay, by failing to

compensate Production employees when compensable work commences and ceases by rounding

hours worked in its favor (and to the detriment of said employees) and shaving time and hours of

work from said employees’ timesheets for its own benefit (and to the detriment of said

employees), in violation of the FLSA and WWPCL.

         5.    During the three (3) period immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ unlawful policies in practice were as follows: (i) Defendants directed,

expected, and/or required Plaintiff and all other non-exempt Production employees to arrive on

Defendants’ premises between fifteen (15) to thirty (30) minutes prior to their scheduled shift

start times in order to perform pre-shift preparatory activities, such as meeting, debriefing,

preparing, and/or receiving instructions and directions for the work day, for the purpose of being




          Case 1:19-cv-00657-WCG Filed 05/06/19 Page 2 of 25 Document 1
ready to work by their scheduled shift start times; and (ii) Defendants impermissibly rounded

Plaintiff’s and all other non-exempt Production employees’ “clock in” and “clock out” times

each work day in its favor and to the detriment of said employees, unlawfully denying them

compensation for hours worked, including at an overtime rate of pay.

       6.      Defendants’ deliberate failure to properly compensate its employees for these

hours worked violates federal law as set forth in the FLSA and state law as set forth in the

WWPCL.

                                 JURISDICTION AND VENUE

       7.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       8.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       9.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendants have substantial and systematic contacts in this District.

                                            PARTIES

       10.     Defendant U.S. Paper Mills Corp. is a Hartsville, South Carolina company with a

principal place of business of 1 North 2nd Street, Hartsville, South Carolina 29550.

       11.     Defendant Sonoco Products Company is a Hartsville, South Carolina company

with a principal place of business of 1 North 2nd Street, Hartsville, South Carolina 29550.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 3 of 25 Document 1
       12.     Defendant U.S. Paper Mills Corp. is a subsidiary of Defendant Sonoco Products

Company.

       13.     Defendants’ registered agent for service of process in the State of Wisconsin is

United Agent Group, Inc. 4650 West Spencer Street, Appleton, Wisconsin 54914.

       14.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants operated production facilities in the State of Wisconsin, including but

not limited to in De Pere, Wisconsin and Menasha, Wisconsin.

       15.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants operated production facilities throughout the United States and in

States other than Wisconsin.

       16.     For purposes of the FLSA, Defendants are “employers” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       17.     For purposes of the FLSA, Defendants are “employers” of Plaintiff, and Plaintiff

is “employed” by Defendants, as those terms or variations thereof are used in Wis. Stat. §§

109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       18.     Plaintiff, Cory Winter, is an adult male resident of the State of Wisconsin who

resides in Outagamie County, Wisconsin and has a mailing address of W3163 Cornell Court,

Appleton, Wisconsin 54915.

       19.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C. §

216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       20.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff worked as a non-exempt, hourly Production employee at Defendants’

Menasha, Wisconsin production facility.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 4 of 25 Document 1
       21.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former Production employees who work at, worked at, and/or were employed by

Defendants at any of its production facilities within the last three (3) years from the date of filing

of the Complaint. Plaintiff performed similar job duties as other current and former non-exempt

Production employees who work at, worked at, and/or were employed by Defendants and who

were subjected to Defendants’ same unlawful policies as enumerated herein.

       22.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former non-exempt Production employees on

whose behalf he brings this Complaint performed compensable work at production facilities

owned, operated, and managed by Defendants.

       23.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants supervised Plaintiff’s and all other non-exempt Production employees’

day-to-day activities.

       24.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other non-exempt Production employees.

       25.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants had the ability and authority to review Plaintiff’s work performance

and the work performance of all other non-exempt Production employees.

       26.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants established the work rules, policies, and procedures by which Plaintiff

and all other non-exempt Production employees abided in the workplace.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 5 of 25 Document 1
       27.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants controlled the terms and conditions of Plaintiff’s and all other non-

exempt Production employees’ employment.

       28.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants established Plaintiff’s and all other non-exempt Production employees’

work schedules and provided Plaintiff and all other non-exempt Production employees with work

assignments and hours of work.

       29.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s hours of work and the hours of work of all other non-exempt Production

employees were tracked and recorded by Defendants.

                                   GENERAL ALLEGATIONS

       30.       In approximately February 2019, Defendants hired Plaintiff as a non-exempt,

hourly-paid Production employee working primarily at Defendants’ Menasha, Wisconsin

production facility.

       31.       In approximately May 2019, Plaintiff’s employment with Defendants ended.

       32.       On a daily basis within the three (3) years immediately preceding the filing of this

Complaint, (ECF No. 1), and as part of Defendants’ production process at its Wisconsin

production facilities, Plaintiff and all other non-exempt Production employees worked alongside

each other performing work in various Production positions, departments, and/or physical areas

of Defendants.

       33.       Within the three (3) years immediately preceding the filing of this Complaint,

(ECF No. 1), Plaintiff and all other non-exempt Production employees employed at Defendants’




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 6 of 25 Document 1
production facilities across the United States were subjected to Defendants’ same unlawful

compensation and timekeeping policies and practices as enumerated herein.

       34.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and for timekeeping and/or recordkeeping purposes, Plaintiff and all other non-

exempt Production employees had unique employee identification numbers.

       35.     Plaintiff’s unique employee identification number for timekeeping and/or

recordkeeping purposes was 107441.

       36.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and for timekeeping and/or recordkeeping purposes, Plaintiff and all other non-

exempt Production employees recorded their hours worked via Defendants’ electronic

timekeeping system.

       37.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees were subject to the same

timekeeping policies and practices at Defendants.

       38.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ timekeeping policies and practices were the same or similar at all of its

United States production facilities, including at the Menasha, Wisconsin production facility.

       39.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees recorded hours worked

each workday by “clocking in” at the beginning of their shift and “clocking out” at the end of

their shift via Defendants’ electronic timekeeping system.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 7 of 25 Document 1
       40.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants required Plaintiff and all other non-exempt Production employees to

record hours worked each workday by “clocking in” at the beginning of their shift and “clocking

out” at the end of their shift via Defendants’ electronic timekeeping system.

       41.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants stored and retained timekeeping records regarding Plaintiff’s and all

other non-exempt Production employees’ actual “clock in” times at the beginning of their shifts

and “clock out” times at the end of their shifts each workday via Defendants’ electronic

timekeeping system.

       42.     Defendants’ workweek for FLSA and WWPCL purposes is Monday through

Sunday.

       43.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants compensated Plaintiff and all other non-exempt Production employees

on a weekly basis.

       44.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees generally worked normal

or customary daily and weekly shift schedules. For example, at Defendants’ Menasha, Wisconsin

production facility, Plaintiff’s customary daily shift schedule was 7:00 a.m. to 7:00 p.m.

       45.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s normal and customary scheduled shift start and end times each work day

were, respectively, 7:00 a.m. and 7:00 p.m.




          Case 1:19-cv-00657-WCG Filed 05/06/19 Page 8 of 25 Document 1
       46.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees frequently worked in

excess of forty (40) hours per workweek.

       47.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policy in practice allowed Plaintiff and all other non-exempt

Production employees to “clock in” each work day via Defendants’ electronic timekeeping

system not more than thirty (30) minutes prior to their scheduled shift start times.

       48.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants directed, expected, and/or required Plaintiff and all other non-exempt

Production employees each work day to arrive on Defendants’ premises and to “clock in” via

Defendants’ electronic timekeeping system between fifteen (15) to thirty (30) minutes prior to

their scheduled shift start times.

        49.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants directed, expected, and/or required Plaintiff and all other non-exempt

Production employees each work day to arrive on Defendants’ premises, to “clock in” via

Defendants’ electronic timekeeping system, and to be ready to work by no later than fifteen (15)

minutes prior to their scheduled shift start times.

        50.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants directed, expected, and/or required Plaintiff and all other non-exempt

Production employees each work day to arrive on Defendants’ premises, to “clock in” via

Defendants’ electronic timekeeping system, and to be ready to work by no later than fifteen (15)

minutes prior to their scheduled shift start times in order to perform pre-shift preparatory




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 9 of 25 Document 1
activities, such as meeting, debriefing, preparing, and receiving instructions and directions, for

the work day, for the purpose of being ready to work by their scheduled shift start times.

       51.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), and if Plaintiff and all other non-exempt Production employees did not arrive on

Defendants’ premises, “clock in” via Defendants’ electronic timekeeping system, and were not

ready to work by no later than fifteen (15) minutes prior to their scheduled shift start times,

Plaintiff and all other non-exempt Production employees were subject to discipline by

Defendants. For example, within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Defendants’ Trainers, Supervisors, and/or Managers verbally

reprimanded and/or actually disciplined Plaintiff and other non-exempt Production employees

when they did not arrive on Defendants’ premises, “clock in” via Defendants’ electronic

timekeeping system, and were not ready to work by no later than fifteen (15) minutes prior to

their scheduled shift start times. During Plaintiff’s employment with Defendants, Defendants’

Trainers, Supervisors, and/or Managers verbally told Plaintiff: “When the clock hits 6:45 a.m.

you need to be here in this break room and ready to go,” or words to that effect.

       52.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants did not compensate Plaintiff and all other non-exempt Production

employees for these aforementioned pre-shift activities, including but not limited to at an

overtime rate of pay.




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 10 of 25 Document 1
       53.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees arrived on Defendants’

premises, “clocked in” via Defendants’ electronic timekeeping system between fifteen (15) to

thirty (30) minutes prior to their scheduled shift start times, and began performing compensable

work at Defendants’ direction, with Defendants’ knowledge, and for Defendants’ benefit.

       54.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and even though, each work day, Plaintiff and all other non-exempt Production

employees arrived on Defendants’ premises, “clocked in” via Defendants’ electronic

timekeeping system between fifteen (15) to thirty (30) minutes prior to their scheduled shift start

times, and began performing compensable work, Defendants’ policy in practice was to not begin

compensating Plaintiff and all other non-exempt Production employees until their scheduled shift

start times – as opposed to when compensable work commenced each work day.

       55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policy in practice was also to round Plaintiff’s and all other non-

exempt Production employees’ “clock in” and “clock out” times each work day in its favor and

to the detriment of Plaintiff and all other Production employees.

       56.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policy in practice was to round Plaintiff’s and all other non-exempt

Production employees’ “clock in” times forward to said employees’ scheduled shift start times –

even if compensable work commenced prior to said employees’ scheduled shift start times – to

the detriment of Plaintiff and all other Production employees.




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 11 of 25 Document 1
       57.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policy in practice was also to round Plaintiff’s and all other non-

exempt Production employees’ “clock in” times forward to the detriment of said employees if

said employees “clocked in” after their scheduled shift start times. For example, if Plaintiff or

any other non-exempt Production employee “clocked in” via Defendants’ electronic timekeeping

system at 7:02 a.m., which was two (2) minutes after their scheduled shift start time of 7:00 a.m.,

and immediately began performing compensable work, Defendants’ policy in practice was to

nonetheless round said employees’ “clock in” times forward to the nearest quarter-hour – i.e.,

7:15 a.m. – to the detriment of Plaintiff and all other non-exempt Production employees.

       58.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policy in practice was to compensate Plaintiff and all other non-

exempt Production employees on a weekly basis based on rounding said employees’ “clock in”

times forward in its favor and to the detriment of Plaintiff and all other Production employees –

as opposed compensating said employees based on hours actually worked each work day.

       59.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ rounding policies as described herein denied Plaintiff and all other

non-exempt Production employees with compensation for hours worked and work performed

each work day, including but not limited to at an overtime rate of pay.

       60.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policies in practice did not properly and lawfully compensate Plaintiff

and all other non-exempt Production employees for all hours actually worked and/or work

performed each workweek.




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 12 of 25 Document 1
       61.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policies in practice unlawfully and impermissibly failed to, on a daily

and weekly basis, compensate Plaintiff and all other non-exempt Production employees when

compensable work commenced and ceased each work day.

       62.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants did not properly and lawfully compensate Plaintiff and all other non-

exempt Production employees for all hours actually worked each workweek.

       63.      Defendants were or should have been aware that they were shaving time from

Plaintiff’s and all other non-exempt Production employees’ timesheets each work day, thus

failing to compensate said employees when compensable work commenced and ceased each

work day.

       64.      Defendants were or should have been aware that their policies in practice did not

properly and lawfully compensate Plaintiff and all other non-exempt Production employees for

all hours actually worked each workweek, including at an overtime rate of pay.

       65.      Defendants’ policies in practice failed to compensate and deprived Plaintiff and

all other Production employees for all hours worked each workweek, including at an overtime

rate of pay.

       66.      During weeks when no overtime was due, if any, Defendants suffered or

permitted Plaintiff and all other Production employees to work without being paid appropriate

and lawful compensation at said employees’ regular and agreed-upon hourly rate of pay for all

hours worked.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 13 of 25 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       67.      Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                       All individuals employed by Defendants as a non-exempt
                       Production employee within the three (3) year period
                       immediately preceding the filing of this Complaint, (ECF
                       No. 1), who have not been compensated at an overtime rate
                       of pay for any and all hours worked in excess of forty (40)
                       hours in a workweek.

       68.      Defendants, as a matter of policy and practice, did not compensate Plaintiff and

the FLSA Collective for all hours of compensable work performed during a workweek, which

resulted in Plaintiff and the FLSA Collective being denied overtime compensation by Defendants

at the rate of one and one-half times their regular rate of pay for hours worked in excess of forty

(40) in a workweek.

       69.      The First Claim for Relief is brought under and maintained as an opt-in Collective

Action pursuant to 29 U.S.C. § 216(b), by Plaintiff on behalf of the FLSA Collective.

       70.      The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       71.      Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendants’ decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff stated herein are the same as those of

the FLSA Collective.




           Case 1:19-cv-00657-WCG Filed 05/06/19 Page 14 of 25 Document 1
       72.      Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendants’ practice of failing to properly and lawfully

compensate employees for all hours worked, including overtime compensation.

       73.      The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendants. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendants and through posting at Defendants’ locations in areas where

postings are normally made.

       74.      Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                      RULE 23 CLASS ALLEGATIONS - WISCONSIN

       75.      Plaintiff brings this action on behalf of himself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                       Wisconsin Class (Overtime): All individuals employed by
                       Defendants as a non-exempt Production employee in the
                       State of Wisconsin within the two (2) year period
                       immediately preceding the filing of this Complaint, (ECF
                       No. 1), who have not been compensated at an overtime rate
                       of pay for any and all hours worked in excess of forty (40)
                       hours in a workweek.

                       Wisconsin Class (Agree-Upon Wage): All individuals
                       employed by Defendants as a non-exempt Production
                       employee in the State of Wisconsin within the two (2) year
                       period immediately preceding the filing of this Complaint,
                       (ECF No. 1), who have not been compensated with earned
                       and agreed-upon wages at their regular rate(s) of pay for any
                       and all hours worked in a workweek.




           Case 1:19-cv-00657-WCG Filed 05/06/19 Page 15 of 25 Document 1
       76.      The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendants. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes are also determinable from Defendants’ records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendants. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       77.      The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over one hundred (100) members of each of the Wisconsin

Classes.

       78.      Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendants, as alleged herein.

Defendants’ corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

       79.      Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by




           Case 1:19-cv-00657-WCG Filed 05/06/19 Page 16 of 25 Document 1
counsel who is experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

          80.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Classes

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.

          81.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.




          Case 1:19-cv-00657-WCG Filed 05/06/19 Page 17 of 25 Document 1
         82.   Defendants have violated the WWPCL regarding payment of overtime premium

wages, agreed-upon wages, and meal periods. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing claims

because doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the Complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.

         83.   There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendants’ actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendants engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for Defendants’ benefit without being properly compensated, including

but not limited to at an overtime rate of pay; (3) Whether Defendants failed to pay the Wisconsin

Classes for all work Defendants suffered or permitted them to perform, including but not limited

to at an overtime rate of pay; and (4) The nature and extent of class-wide injury and the measure

of damages for the injury.

         84.   The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.




         Case 1:19-cv-00657-WCG Filed 05/06/19 Page 18 of 25 Document 1
                                  FIRST CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
                    (Plaintiff on behalf of himself and the FLSA Collective)

       85.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       86.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       87.     At all times material herein, Defendants were employers of Plaintiff and the

FLSA Collective as provided under the FLSA.

       88.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendants as provided under the FLSA.

       89.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       90.     Defendants violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour they worked in excess of forty

(40) hours each workweek.

       91.     Defendants suffered or permitted Plaintiff and the FLSA Collective to perform

work without being properly or lawfully compensated for each hour worked by failing to

compensate Plaintiff and the FLSA Collective with overtime wages for hours worked in excess

of forty (40) in a workweek.

       92.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 19 of 25 Document 1
       93.     Defendants were and are subject to the overtime pay requirements of the FLSA

because Defendants are enterprises engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       94.     Defendants’ failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendants have

not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendants did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       95.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendants from Plaintiff and the FLSA

Collective for which Defendants are liable pursuant to 29 U.S.C. § 216(b).

       96.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendants acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       97.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 20 of 25 Document 1
                                 SECOND CLAIM FOR RELIEF
                          Violations of the WWPCL – Unpaid Overtime
              (Plaintiff, on behalf of himself and the Wisconsin Class (Overtime))

       98.      Plaintiff, on behalf of himself and the Wisconsin Class (Overtime), re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       99.      At all relevant times, Plaintiff and the Wisconsin Class (Overtime) were

employees of Defendants within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and

104.01(2)(a).

       100.     At all relevant times, Defendants were employers of Plaintiff and the Wisconsin

Class (Overtime) within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a),

and Wis. Admin. Code § DWD 272.01(5).

       101.     At all relevant times, Defendants employed, and continue to employ, Plaintiff and

the Wisconsin Class (Overtime) within the meaning of Wis. Stat. §§ 109.01 et. seq., 103.01 et.

seq., 104.01 et. seq., and Wis. Admin. Code § DWD 272.01.

       102.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

(Overtime) regularly performed activities that were an integral and indispensable part of their

principal activities without receiving compensation for these activities.

       103.     At all relevant times, Defendants had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class (Overtime) overtime compensation.

       104.     Throughout the Wisconsin Class Period, Defendants did not compensate Plaintiff

and the Wisconsin Class (Overtime) for hours worked and/or work performed at an overtime rate

of pay for all hours worked in excess of forty (40) hours a workweek.




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 21 of 25 Document 1
       105.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       106.    Defendants willfully failed to pay Plaintiff and the Wisconsin Class (Overtime) at

an overtime rate of pay for all hours worked in excess of forty (40) hours a workweek, in

violation of Wisconsin Wage Payment Laws.

       107.    As set forth above, Plaintiff and the Wisconsin Class (Overtime) members have

sustained losses in their compensation as a proximate result of Defendants’ violations.

Accordingly, Plaintiff and the Wisconsin Class (Overtime) seek damages in the amount of their

respective unpaid compensation, injunctive relief requiring Defendants to cease and desist from

its violations of the Wisconsin laws described herein and to comply with them, and such other

legal and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff

and the Wisconsin Class (Overtime) may be entitled to liquidated damages equal and up to fifty

percent (50%) of the unpaid wages.

       108.    Plaintiff and the Wisconsin Class (Overtime) seek recovery of attorneys’ fees and

the costs of this action to be paid by Defendants pursuant to the WWPCL.

                                THIRD CLAIM FOR RELIEF
             Violation of the WWPCL - Failure To Pay An Agreed Upon Wage
       (Plaintiff, on behalf of himself and the Wisconsin Class (Agreed-Upon Wage))

       109.    Plaintiff, on behalf of himself and the Wisconsin Class (Agreed-Upon Wage), re-

alleges and incorporates all previous paragraphs as if they were set forth herein.

       110.    Throughout the Wisconsin Class Period, Defendants failed to compensate the

Wisconsin Class (Agreed-Upon Wage) for all hours worked and work performed, including but

not limited to at an agreed-upon wage, as defined in Wis. Stat. § 109.01(3), including at the

Wisconsin Class (Agreed-Upon Wage) members’ normal and previously agreed-upon regular




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 22 of 25 Document 1
rate of pay for all hours worked and work performed each workweek. As such, Plaintiff and the

Wisconsin Class (Agreed-Upon Wage) are entitled payments from Defendants at their agreed

upon wage, as defined in Wis. Stat. § 109.01(3), for all hours worked and work performed each

workweek.

       111.   Defendants violated the WWPCL by failing to properly compensate Plaintiff and

the Wisconsin Class (Agreed-Upon Wage) for through the impermissible policies and practices

described above.

       112.   As set forth above, Plaintiff and the members of the Wisconsin Class (Agreed-

Upon Wage) have sustained losses in their compensation as a proximate result of Defendant’s

violations. Accordingly, Plaintiff and the Wisconsin Class (Agreed-Upon Wage) seek damages

in the amount of Plaintiff’s and the Wisconsin Class (Agreed-Upon Wage) members’ respective

unpaid compensation, injunctive relief requiring Defendants to cease and desist from their

violations of the Wisconsin laws described herein and to comply with them, and such other legal

and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and

the Wisconsin Class (Agreed-Upon Wage) may be entitled to liquidated damages equal and up to

fifty percent (50%) of the unpaid wages.

       113.   Plaintiff and the Wisconsin Class (Agreed-Upon Wage) seek recovery of

attorneys’ fees and the costs of this action to be paid by Defendants pursuant to Wisconsin Wage

Payment Laws.




        Case 1:19-cv-00657-WCG Filed 05/06/19 Page 23 of 25 Document 1
  WHEREFORE, it is respectfully prayed that this Court grant the following relief:

     a) At the earliest possible time, issue an Order allowing Notice, or issue
        such Court supervised Notice, to all similarly-situated current and
        former non-exempt Production employees who worked at and/or were
        employed by Defendants informing them of this action and their rights
        to participate in this action. Such Notice shall inform all similarly-
        situated current and qualified former employees of the pendency of
        this action, the nature of this action, and of their right to “opt in” to
        this action. Additionally, such notice will include a statement
        informing the similarly-situated current and qualified former
        employees that it is illegal for Defendant to take any actions in
        retaliation of their consent to join this action;

     b) At the earliest possible time, issue an Order certifying this action as a
        class action pursuant to Federal Rules of Civil Procedure 23;

     c) At the earliest possible time, issue an Order appointing Walcheske &
        Luzi, LLC as class counsel pursuant to Federal Rules of Civil
        Procedure 23;

     d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C.
        §§ 2201-2202, declaring Defendants’ actions as described in the
        Complaint as unlawful and in violation of the FLSA and Wisconsin
        Law and applicable regulations and as willful as defined in the FLSA
        and Wisconsin Law;

     e) Issue an Order directing and requiring Defendants to pay Plaintiff and
        all other similarly-situated non-exempt Production employees damages
        in the form of reimbursement for unpaid overtime wages for all time
        spent performing compensable work for which they were not paid
        pursuant to the rate provided by the FLSA and WWPCL;

     f) Issue an Order directing and requiring Defendants to pay Plaintiff and
        all other similarly-situated non-exempt Production employees damages
        in the form of reimbursement for unpaid agreed upon wages for all
        time spent performing compensable work for which they were not paid
        pursuant to the rate provided by the WWPCL;

     g) Issue an Order directing and requiring Defendants to pay Plaintiff and
        all other similarly-situated non-exempt Production employees
        liquidated damages pursuant to the FLSA and WWPCL in an amount
        equal to, and in addition to the amount of wages and overtime wages
        owed to them;




Case 1:19-cv-00657-WCG Filed 05/06/19 Page 24 of 25 Document 1
             h) Issue an Order directing Defendants to reimburse Plaintiff and all other
                similarly-situated non-exempt Production employees for the costs and
                attorneys’ fees expended in the course of litigating this action, pre-
                judgment and post-judgment interest; and

             i) Provide Plaintiff and all other similarly-situated non-exempt
                Production employees with such other and further relief, as the Court
                deems just and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 6th day of May, 2019

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff


                                                  s/ Scott S. Luzi                         .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com




       Case 1:19-cv-00657-WCG Filed 05/06/19 Page 25 of 25 Document 1
